A. J. WALKEN, C. J.
The widow of Seth P. Storrs was, under his will, only a tenant for life of the legal estate. ' Her estate terminated by death. The children of her deceased husband and herself were entitled to the estate in remainder. Upon the death of a tenant for life, a pending action in her favor, for the recovery of land, cannot be revived in favor of the remainder-men. The remainder-men are neither heirs, devisees, nor personal representatives of the tenant for life; and cannot, therefore, assert, in an action commenced by the tenant for life, their title in remainder. They are not within the statute authorizing the revivor of “ actions to try the title, or for the recovery of the possession of lands,” (Code, § 2158;) and there is certainly no rule of common law, authorizing a revivor in their favor. — Adams on'Ejectment, 820. Upon the death of the tenant for life, the revival should have been in the name of her personal representative alone, as nothing besides the damages could be recovered.
The judgment of the court below is reversed, and the cause remanded.